Citation Nr: 0319947	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
including as secondary to service-connected pulmonary 
disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1955 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Atlanta, 
Georgia,  Department of Veterans Affairs (VA) Regional Office 
(RO).  The appellant testified before the undersigned at a 
December 2002 Travel Board hearing.  In April 2003, the Board 
directed further development of the claim by its Evidence 
Development Unit (EDU).

Having examined the record in light of recent decisions by 
the appellate courts, the Board has determined that this 
matter must be remanded.

  
REMAND

As noted, in April 2003, the Board directed additional 
development be undertaken of this claim, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  The record 
reflects that the directed development was in part 
accomplished - the appellant notified VA of his treating 
physicians and authorized release of relevant medical 
records, and the appellant's Social Security Administration 
disability file was received.  

Prior to May 1, 2003, VA regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, a Veterans Law Judge or panel of 
Judges could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (2002).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter "DAV").  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C.A. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  However, in light of recent 
developments, VA determined that VBA would resume all 
development functions.  

As noted, additional evidence sought by the Board has been 
received but not been considered by the RO.  Because the 
appellant has not waived initial consideration by the RO of 
this evidence, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should afford the appellant a 
cardiovascular examination, to ascertain 
whether the appellant's cardiac disorder 
was caused or aggravated by the service-
connected pulmonary disorder.  The 
examiner is requested to review the 
claims folder, and, after conducting any 
appropriate clinical or laboratory 
testing, express an opinion as to two 
questions:

a.  Was the veteran's 
atherosclerotic heart disease caused 
by his service-connected pulmonary 
disorder?

b.  If the response to the inquiry 
is responded to in the negative, 
then the examiner should opine as to 
whether the atherosclerotic heart 
disease was aggravated to any extent 
by the  service-connected pulmonary 
disorder, and if so, to what extent?  

The examiner must state the medical basis 
for any opinion rendered.  If he or she 
cannot do so without resort to 
speculation, he or she should so state.  

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, and follow 
any applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act as to its 
notice and development requirements.  
Following such development, the RO should 
review and readjudicate the service 
connection claim, and adjudicate the 
appellant's claimed entitlement to a 
total disability evaluation based on 
individual unemployability.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b). 

In particular, the appellant is advised that under the VCAA, 
a claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C.A. § 5107(a); see Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  The appellant's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the appellant is further advised that his failure to 
provide the substantiating information requested by this 
remand or otherwise fail to comply with the RO's efforts to 
develop this claim without good cause may result in the claim 
being considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Robert E. O'Brien
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



